DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Introduction
This is a response to the applicant’s response filed on 06/15/2021. Claims 1-20 are currently presented in the instant application.
REASONS FOR ALLOWANCE
Claims 1-20 are allowed over the prior art of record.


The following is an examiner’s statement of reasons for allowance: 
Hitomi et al. (U.S. Pub. No.: 2018/0190601) teaches a front end module (FEM) device, the device comprising: a power amplifier (PA) electrically coupled to an input node; a bulk acoustic wave (BAW) resonator electrically coupled to the PA wherein the  BAW; and a diversity switch electrically coupled the BAW resonator, an output node, and an antenna.
Larson, III et al. (U.S. Pub. No.: 9,243,316) teaches a bulk acoustic wave (BAW) resonator comprises: forming a first electrode over a substrate; forming a seed layer over the substrate; and depositing a piezoelectric material having a compression-negative polarity.  The depositing of the piezoelectric material comprises flowing a first component of the piezoelectric material to form the piezoelectric material over a target comprising a second component of the piezoelectric material; and sputtering the piezoelectric material from the target to the substrate. 

However, the prior art made of record, alone or in combination, fails to clearly teach or fairly suggest BAW resonator comprises a substrate; a support layer overlying the substrate, the support layer having an air cavity; a first electrode overlying the air cavity and a portion of the support layer; a first passivation layer overlying the support layer and being physically coupled to the first electrode; a piezoelectric film overlying the support layer, the first electrode, and the air cavity, the piezoelectric film having an electrode contact via; a second electrode formed overlying the piezoelectric film; and a top metal formed overlying the piezoelectric film, the top metal being physically coupled to the first electrode through the electrode contact via, in combination with other limitations, as specified in the independent claims 1 and 11, and further limitations of their respective dependent claims 2-10 and 12-20.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tuan A. Pham whose telephone number is              (571) 272-8097, the fax number is (571) 273-8097 and the email is tuan.pham01@uspto.gov.  The examiner can normally be reached on Monday through Friday, 8:30 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Yuwen (Kevin) Pan can be reached on (571) 272-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/TUAN PHAM/           Primary Examiner, Art Unit 2649